IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 77 DB 2022 (No. 34 RST 2022)
                                             :
LAURA LOUISE COOK                            :   Attorney Registration No. 316814
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 14th day of July, 2022, the Report and Recommendation of

Disciplinary Board Member dated July 7, 2022, is approved and it is ORDERED that

LAURA LOUISE COOK, who has been on Inactive Status, has demonstrated that he has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.